WHATLEY, Judge.
The Pinellas Suncoast Transit Authority (PSTA) appeals a nonfinal order challenging the denial of its motion to dismiss based on sovereign immunity. Jonathan Wrye and Mary A. Wrye filed a complaint against PSTA alleging negligence and breach of contract.
We conclude that we do not have jurisdiction to review the denial of the motion to dismiss based on sovereign immunity either as a nonfinal appeal or as a certiora-ri proceeding. In reaching such a conclusion, we align ourselves with State, Department of Transportation v. Paris, 665 So.2d 381 (Fla. 4th DCA 1996); Department of Education v. Roe, 656 So.2d 507 (Fla. 1st DCA 1995), review granted, 663 So.2d 629 (Fla.1995); and with Judge Sharpe’s well-reasoned dissent in Department of Transportation v. Wallis, 659 So.2d 429 (Fla. 5th DCA 1995). As did the Fourth District in the Paris case, we adopt Judge Sharpe’s reasoning as our own and, accordingly, recognize conflict with the majority opinion in Wallis.
Appeal dismissed.
SCHOONOVER, A.C.J., and FULMER, J., concur.